—In an action seeking an injunction and damages, inter alia, for unfair competition, the plaintiff appeals from an order of the Supreme Court, Nassau County (Goldstein, J.), dated May 3, 1994, which granted the defendants’ motion to direct that the action remain in Nassau County.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in concluding that the plaintiff could not properly change the venue of his Nassau County action by the simple expedient of serving on the defendants an amended complaint pursuant to CPLR 3025 (a), designating Kings County as the place of trial. CPLR 510 provides that a court may change the venue of an action only "upon motion.” Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.